WOODRUFF, Circuit Judge,
denied the motion, and said that while the sweeping language used by Chief Justice Chase in Alexander’s Case, [Case No. 160,] seemed to imply that the motion should be granted, yet it was evident that no such question was before him, and his language was not as well considered as if the points had been argued. *527That while there would not be any doubt that if the appeal were not taken in ten days under section eight, this court would not and could not get any jurisdiction of the appeal. Yet the court does, by the filing and serving notice of appeal within the ten days, obtain jurisdiction, and that the words of the eighth section which refer to the entering of the appeal at the next circuit, are merely directory, and that the time for filing the transcript may be enlarged by agreement, as was done in this case.